Case 4:19-cv-03859 Document1 Filed on 10/07/19 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

ELEVIA, INC. §
Plaintiff, §
§

Vv. § CIVIL ACTION NO. 4:19-cv-3859
§
SENTINEL INSURANCE COMPANY, LTD. §
Defendant. §

NOTICE OF REMOVAL

Defendant Sentinel Insurance Company, Ltd. (“Sentinel”), pursuant to 28 U.S.C. §§ 1441
and 1446, files this Notice of Removal of the captioned action, Cause No. 2019-62916; Elevia,
Inc. v. Sentinel Insurance Company, Ltd.; In the 151st Judicial District Court of Harris County,
Texas. In support of this Notice of Removal, Evanston respectfully submits the following:
l. Elevia, Inc. (“Plaintiff”) commenced the captioned action by filing its Original Petition on
September 4, 2019, in the 151st Judicial District Court, Harris County, Texas. Sentinel was served
on September 16, 2019.
2. A certified copy of the state court file us attached as Exhibit A to this Notice of Removal.
3. The Petition avers that Plaintiff is a company whose principal office is located in Houston,
Harris County, Texas.' Plaintiff is also a corporation organized under Texas law. For diversity
purposes, Elevia is a Texas corporation.
4. The Petition alleges that Sentinel is “‘a foreign corporation, duly registered with the Texas
Department of Insurance to do business in Texas.” In fact, Sentinel is a Connecticut corporation

whose principal place of business is the state of Connecticut.

 

' Petition, P 3.
? Petition at [ 4.
Case 4:19-cv-03859 Document1 Filed on 10/07/19 in TXSD Page 2 of 4

5. Plaintiff seeks monetary relief “over $200,000 but not more than $1,000,000.”
6. Sentinel does not admit the underlying facts as alleged by Plaintiff in the Original Petition
or as summarized above. Sentinel expressly denies that it has any liability to Plaintiff.
7. Sentinel was served with the Petition on September 16, 2019. This Notice of Removal is
filed within 30 days of service of the Original Petition and is timely filed pursuant to 28 U.S.C. §
1446(b).
DIVERSITY JURISDICTION
8. This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a), and this matter is
removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of
citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of
interest and costs. Plaintiff is incorporated in Texas and has its principal place of business in Harris
County, Texas. Sentinel is incorporated in Connecticut with its principal place of business in
Hartford, Connecticut.
9, The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.
§ 1332(a). Plaintiff affirmatively asserts damages greater than $75,000.
REMOVAL PROCEDURE
10. The clerk of the 151% Judicial District Court of Harris County, Texas has been provided
notice of this Removal.
11. The following related documents are attached to this notice and incorporated here by
reference:
a. Index of matters being filed;

b. List of all parties and counsel of record; and

 

3 Petition P 44.
Case 4:19-cv-03859 Document1 Filed on 10/07/19 in TXSD Page 3 of 4

c. Certified copies of documents contained in the state court file from the 151"
Judicial District of Harris County, Texas are attached as Exhibit A.

CONCLUSION
12. Based on the foregoing, the exhibits submitted in support of this removal, and other
documents filed contemporaneously with this Notice of Removal, Sentinel removes this case to
this Court for trial and final determination.

Respectfully submitted,

/s/ Martin R. Sadler

Martin R. Sadler

Texas Bar No.: 00788842

Federal ID No. 18230

msadler@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

ATTORNEY-IN-CHARGE FOR DEFENDANT,
SENTINEL INSURANCE COMPANY, LTD.

OF COUNSEL:

Christine R. Edwards

Texas Bar No. 24107329

Federal Bar No. 3272073

cedwards@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996
Case 4:19-cv-03859 Document1 Filed on 10/07/19 in TXSD Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on this the 7th day of October 2019, a copy of the foregoing has been
served upon all counsel of record in this action by ECF Filing and/or facsimile, properly addressed
to:

C. Bryan Beverly
bryan@vosslawfirm.com

The Voss law Firm, P.C.

The Voss Law Center

26619 Interstate 45 South
The Woodlands, Texas 77380

/s/ Martin R. Sadler
Martin R. Sadler
